Citation Nr: 1517090	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO. 14-24 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a stroke (originally claimed as stroke), to include as secondary to diabetes mellitus, type II.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include a cognitive disorder, posttraumatic stress disorder (PTSD) and depression.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent



ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to August 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. Although the RO reopened the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder after finding that new and material evidence had been received, the Board must also make this preliminary determination before proceeding further, as this initial determination affects the Board's jurisdiction to adjudicate such claims on their underlying merits. See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

This appeal was processed in part using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future review of this appellant's case should consider the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a stroke, as well as the reopened claim of entitlement to service connection for an acquired psychiatric disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. An unappealed July 2009 rating decision denied service connection for an acquired psychiatric disorder based on a finding that the Veteran did not have a diagnosis of a psychiatric disorder.

2. The evidence received since the July 2009 rating decision is neither cumulative, nor redundant, and when considered with subsequent evidence of record, raises a reasonable possibility of substantiating the claim.

3. With resolution of the benefit of the doubt in his favor, effective November 1, 2009 the Veteran is unable to secure or maintain substantially gainful employment by reason of his service-connected disabilities. 


CONCLUSIONS OF LAW

1. The July 2009 rating decision that denied service connection for an acquired psychiatric disorder is final. 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. 
§ 20.1100 (2014).

2. New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder has been received; the claim is thus reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2014).

3. The criteria for entitlement to TDIU are approximated effective November 1, 2009 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim. Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary"). See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008). Thus, any error related to this element is harmless.

The notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability and effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, as well as the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant. The duty to notify requires, in the context of a claim to reopen, that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

With regard to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the Board is reopening and remanding the claim on the basis that new and material evidence has been received. Accordingly, there is no need to discuss whether the Veteran has received sufficient notice insofar as the specific reasons for the prior July 2009 denial of the claim. See Kent, supra. 

Regarding the claim of entitlement to TDIU, VA satisfied the notification requirements of the VCAA by means of a letter dated in February 2013, which informed the Veteran that, in order to establish a claim for TDIU, he must show that his service-connected disabilities are sufficient, without regard to other factors, to prevent him from performing the mental and/or physical tasks required to get or keep substantially gainful employment. The Veteran was also advised of the division of responsibility between himself and VA for obtaining the required evidence. 38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b). This letter also informed him of how VA determines the appropriate disability rating and effective date to be assigned when a claim is granted, consistent with the holding in Dingess, supra. The claim was subsequently readjudicated in a May 2014 Statement of the Case (SOC). 

VA's duty to assist has also been satisfied. The claims file contains the Veteran's service and post-service treatment records, as well as his statements in support of his claim. The Veteran has not referenced any outstanding, available records that he wanted VA to obtain that have not already been obtained and associated with the record.

The Veteran was also afforded a VA general medical examination in November 2011. Review of the examination report shows that the examiner reviewed the complete evidence of record, obtained a history of symptomatology and treatment from the Veteran, and performed a comprehensive physical examinations, along with a review of diagnostic test results.  Accordingly, the Board concludes that the examination report is adequate upon which to base a decision in this case. 

Finally, the Board has reviewed reports from the Social Security Administration (SSA), which show that the Veteran became disabled in 2007.

New and material evidence

In the July 2009 rating decision, the Veteran's service connection claim was denied based on a finding that he did not have a clinical diagnosis of a psychiatric disorder. The Veteran did not appeal his claim within the period prescribed by law. As such, the decision is not subject to revision except upon the receipt of new and material evidence. 38 U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156. 

Evidence received since the July 2009 rating decision includes a September 2011 neuropsychiatric evaluation and an August 2013 VA PTSD examination, both of which demonstrate that the Veteran has since been diagnosed with a cognitive disorder. 

The Board concludes that the evidence added to the record since the July 2009 rating decision relates to unestablished facts necessary to substantiate the Veteran's claim. Accordingly, the Board finds that new and material evidence has been submitted and the claim is reopened. However, the Board cannot, at this point, adjudicate the reopened claim, as further development of the claim is necessary. This is detailed in the remand below.

Entitlement to TDIU.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16. Total disability is considered to exist when there is any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1) (2014). Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities, standing alone, are so severe as to prevent the individual from securing or following gainful employment. Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability. If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2014). 
Disabilities resulting from a common etiology or from a single accident are considered one disability. Id.

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. In such cases, consideration is given to the veteran's background, including his employment and educational history. 38 C.F.R. §4.16(b) (2014). The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance, but rather, must refer the case for extraschedular consideration. Bowling v. Principi, 15 Vet.App. 1 (2001). 

Marginal employment is not considered substantially-gainful employment and is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold. Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop. 38 C.F.R. § 4.16(a). Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain. Ferraro v. Derwinski, 1 Vet.App. 326, 330, 332 (1991). Consideration may not be given to the Veteran's age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014). For a veteran to prevail on a claim of entitlement to TDIU, the record must reflect some factor which takes the case outside the norm. The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative. The ultimate question is whether the veteran, as a result of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet.App. 361, 363 (1993). 

In a May 2013 rating decision, the RO reduced the Veteran's service-connected disability rating for prostate cancer from 60 to 20 percent, thus reducing his combined service-connected disability ratings to 40 percent. In due course of development of an appeal as to the reduction, the RO reinstated the 60 percent rating in a September 2013 decision, effective November 2009. 

Throughout the pendency of these rating decisions, the Veteran maintained that he was unemployable due to service-connected disorders. Also throughout, the law provided that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet.App. 447 (2009). 

As the Veteran's combined disability evaluation reached 70 percent in November 2009, and as he had at least one disability rated at 40 percent or more, there is no need to consider his various staged disability ratings. 

Service connection is in effect for residuals of prostate cancer, rated as 60 percent from November 1, 2009; diabetes mellitus, type II, rated as 20 percent from July 15, 2008; and erectile dysfunction associated with residuals of prostate cancer, rated as noncompensable from June 15, 2007. Thus, pursuant to the VA Combined Ratings Table, from November 1, 2009, the Veteran has had a combined disability evaluation of 70 percent. 38 C.F.R. § 4.25. See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.25 (2014). Therefore, the Veteran's service-connected disabilities meet the percentage rating standards for TDIU. 38 C.F.R. § 4.16(a). 

Although the Veteran's combined service-connected disabilities meet the standards for TDIU, as previously stated, in order to qualify for TDIU, there must be a finding that he is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16.  

The Veteran graduated from high school and has no additional education or training outside of basic military training. During the September 2011 VA neuropsychiatric evaluation, he reported that, following military service, he worked primarily in maintenance (his September 2009 VA Form 21-8940 indicates he performed maintenance work from 1995 to 2007), but also worked for 13 years as a grave-digger. He said that he stopped working in 2007 as a result of his service-connected residuals of prostate cancer. 

The clinician who performed the neuropsychiatric evaluation diagnosed him with a cognitive disorder, but said that, given his complex medical history, it was difficult to determine the exact etiology of his compromised functioning and it is likely that his cognitive deficits are related to multiple etiologies. However, she noted that his wife stated that he had been more irritable and aggravated since being diagnosed with cancer in 2007. 

The examiner noted that it is not uncommon for those diagnosed with cancer and chronic medical illnesses to experience emotional dysregulation in reaction to changes in functioning, which can exacerbate cognitive inefficiencies and potentially contribute to variable compromises in functioning. Significantly, she noted that the Veteran has several vascular risk factors (including his service-connected diabetes mellitus, type II) that can lead to subtle cerebrovascular changes, which, in turn, can contribute to and/or exacerbate compromised cognitive functioning, including more cortically-based abilities.  

Among her recommendations was that, "as a result of his demonstrated cognitive deficits, including reduced attention and concentration, slowed processing speed, diminished visual-spacial-motor integration and poor executive functioning," the Veteran should refrain from driving a motor vehicle. She added that, while he may not require 24-hour supervision, he requires consistent monitoring to assure his well-being. Although the clinician did not provide an opinion as to whether the Veteran was unemployable due to his cognitive impairment, in a subsequent review of his neuropsychiatric evaluation results during a primary care visit, his physician, S.S.K., concluded that he would not be able to sustain employment due to his cognitive deficits. 

In August 2013, the Veteran was afforded a VA PTSD examination. The examiner noted that an association between diabetes mellitus and cognitive impairment, as well as a possible link between diabetes mellitus and dementia, has been support by research. Based on the examination findings, as well as the results of the September 2011 neuropsychiatric evaluation, the examiner diagnosed the Veteran with cognitive disorder, not otherwise specified (NOS) and concluded that it is possible that his condition may be related to his service-connected diabetes mellitus, type II. However, she concluded that, given the likely multifactorial etiology of his cognitive disorder (based on the findings by the clinician who performed the VA neuropsychiatric evaluation), she could "not offer an opinion as to the degree to which his current cognitive disorder, NOS, is related to, and/or caused by, his service-connected [diabetes mellitus, type II] without resort to speculation ...." (emphasis added). However, following a subsequent request from the RO for clarification of her opinion, the examiner appeared to reverse her conclusion, stating that it was not her opinion that the Veteran's cognitive disorder, NOS, was at least as likely as not caused by his diabetes mellitus, type II. 

The Board is cognizant that the Veteran is not presently in receipt of service connection for a mental or cognitive disorder. However, through his representative he has reported that a grant of TDIU effective November 2009 would resolve the appeal. See supplemental argument, dated September 3, 2014.

The VA mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. Here, the Board is of the opinion that this point has been attained. Viewing the record with the benefit of the doubt to the Veteran, whether through service-connected diabetes, or service-connected prostate cancer residuals, the Veteran is unemployable. Because a state of relative equipoise has been reached in this case, the benefit-of-the-doubt rule will therefore be applied and a total rating, effective November 1, 2009, will be granted. See Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown , 5 Vet.App. 413 (1993).


ORDER

The claim of entitlement to service connection an acquired psychiatric disorder is reopened. To this extent, and to this extent only, the appeal is granted.

Effective November 1, 2009, TDIU is granted.


REMAND

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a stroke (originally claimed as stroke), to include as secondary to diabetes mellitus, type II.

As discussed above, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen a claim, as well as the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought by the claimant. 

Although a letter dated July 2013 provided the Veteran with notice of how to substantiate his underlying service connection claim for residuals a stroke, the letter failed to adequately inform him of the actual bases for the denial of his previously-denied claim and what evidence was required to reopen the claim. Accordingly, the Board finds that a remand is necessary to satisfy the notification provisions of Kent, supra, and the notice provisions of the VCAA in accordance with 38 U.S.C.A. 
§§ 5103(a). 

Entitlement to service connection for an acquired psychiatric disorder, to include a cognitive disorder, PTSD and depression.

As noted above, the Veteran was afforded a VA PTSD examination in August 2013 pursuant to his claim of entitlement to service connection. However, the opinion from the VA examiner was, at best, equivocal. While the examiner addressed the question of whether the Veteran's cognitive disorder, NOS, was caused by any of his service-connected disabilities, she failed to provide an opinion as to whether the Veteran's cognitive disorder, NOS, was aggravated by his service-connected residuals of a stroke and diabetes mellitus, type II, his cognitive disorder, NOS. She also failed to provide an opinion as to direct service connection (i.e., whether the Veteran's cognitive disorder, NOS, was a direct result of some aspect of active duty service). In this regard, the Board notes that, despite a September 2013 formal finding by the AOJ that the Veteran's claimed PTSD stressor could not be verified because, during his PTSD examination, he told the VA examiner that he did not participate in combat, his service personnel records clearly demonstrate that he served as a rifleman in the Republic of Vietnam during the Vietnam Era and participated in combat against enemy forces. As such, a remand is required to obtain an opinion from the VA examiner as to the aforementioned issues. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. The AOJ should send the Veteran a letter pursuant to Kent informing him of any information and evidence not of record that is necessary to reopen his claim of entitlement to service connection for residuals of a stroke, to include as secondary to diabetes mellitus, type II, that the Veteran is expected to provide. In addition, the letter should advise the Veteran of the specific reasons for the denial of his claim in the June 2010 rating decision, what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial, and the requirements for substantiating his underlying service connection claim. The Veteran should be afforded an adequate amount of time to respond.

2. Thereafter, any information obtained should be reviewed and associated with the record. The AOJ should conduct whatever other development is necessary, to include reopening the case and performing a VA examination of the Veteran, if warranted.

3. Thereafter (and regardless of whether additional information related to the Veteran's claim of entitlement to service connection for residuals of a stroke, to include as secondary to diabetes mellitus, type II, is received), the Veteran's claims folder should be returned to the examiner who performed the August 2013 VA PTSD examination (only if she is available) for an opinion as to whether the Veteran's cognitive disorder, NOS, was DIRECTLY CAUSED BY, OR IS OTHERWISE RELATED TO, HIS ACTIVE MILITARY SERVICE. If the examiner feels that another examination of the Veteran is necessary, the RO should schedule the Veteran for a new examination. Any tests deemed necessary should be conducted and the claims folder must be provided to the examiner for review in conjunction with the examination. The examiner must also note that the claims folder has been reviewed. The examiner is requested to provide an opinion as to whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of at least 50 percent), or unlikely (i.e., a probability of less than 50 percent) that any diagnosed acquired psychiatric disorder (to include cognitive disorder, NOS, PTSD or depression) began during service or is related to some incidence of service, to include combat service in the Republic of Vietnam. THE EXAMINER IS SPECIALLY ADVISED THAT THE VETERAN'S PARTICIPATION IN COMBAT HAS BEEN CONFIRMED. 

ALL OPINIONS MUST BE ACCOMPANIED BY A COMPLETE RATIONALE.

4. The examiner should provide an opinion as to the likelihood that that the Veteran's cognitive disorder, NOS, was AGGRAVATED BY (permanent worsening as opposed to temporary flare-ups or increase in symptoms) service-connected residuals of a stroke and/or diabetes mellitus, type II. 

ALL OPINIONS MUST BE ACCOMPANIED BY A COMPLETE EXPLANATION BASED ON THE FACTUAL AND MEDICAL RECORD.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated. In that case, the examiner MUST SPECIFICALLY SUPPORT THAT CONCLUSION WITH A DETAILED MEDICAL EXPLANATION THAT TAKES INTO CONSIDERATION ALL OF THE PERTINENT EVIDENCE OF RECORD (including the Veteran's self-reported history, and addresses such matters as whether a) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); b) the question falls outside of the limits of current medical knowledge or scientific development; c) the condition manifested in an unusual way, such that its cause or origin is unknowable; or d) there are other risk factors for developing the condition.

5. Thereafter, the issues on appeal should be readjudicated. If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto. The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


